Court of Appeals
                                 First District of Texas
                                         BILL OF COSTS

                                          No. 01-14-00984-CV

                                            Tiffany Thomas

                                                   v.

               T. Jayakumar, First Street Hospital, and First Surgical Partners, LLC

             NO. 2014-22071 IN THE 334TH DISTRICT COURT OF HARRIS COUNTY



    TYPE OF FEE               CHARGES            PAID/DUE               STATUS                PAID BY
SUPP CLK RECORD                 $34.00          03/05/2015                PAID                  UNK
     MT FEE                     $10.00          01/30/2015               E-PAID                 APE
   CLK RECORD                   $189.00         01/20/2015                PAID                  ANT
STATEWIDE EFILING               $20.00          01/08/2015                PAID                  ANT
      FILING                    $175.00         01/08/2015                PAID                  ANT
     MT FEE                     $10.00          12/17/2014               E-PAID                 ANT


  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                     $438.00.

                   Court costs in this case have been taxed in this Court’s judgment

         I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                         IN TESTIMONY WHEREOF, witness my
                                                         hand and the seal of the Court of Appeals for the
First District of Texas, this April 22, 2016.